THE STATE OF TEXAS
                                         MANDATE
TO THE COUNTY COURT OF LAMAR COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 15th
day of September, A.D. 2017, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 In the Matter of J.W., a Juvenile                          No. 06-17-00039-CV

                                                            Trial Court No. 5-CJV-16



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 1st day of December, A.D. 2017.

                                                             DEBRA K. AUTREY, Clerk